Citation Nr: 0118988	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 14, 1999, 
for the award of total disability compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from October 1976 to February 
1977, and from January 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, granting TDIU, and making the 
award effective April 14, 1999. 


REMAND

In October 1999 the RO granted TDIU effective from April 14, 
1999.  In March 2000 VA received a notice of the veteran's 
disagreement with that effective date. To date the veteran 
has not been furnished with a Statement of the Case 
addressing his claim for an effective date earlier than April 
14, 1999, for the award of TDIU.  The matter must be remanded 
to correct that procedural omission.  38 C.F.R. § 19.9; 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes 
that the veteran submitted correspondence dated March 13, 
2000, purported to be a substantive appeal.  However, as a 
statement of the case had not yet been prepared and provided 
to the veteran and his representative containing the laws and 
regulations applicable to determining the proper effective 
date of a TDIU rating, that document was not accepted as a 
substantive appeal of the TDIU effective date claim.  

Accordingly, this case is REMANDED for the following:

It is requested that the RO furnish the 
appellant and his representative a 
Statement of the Case and informed of the 
criteria necessary to perfect his appeal.  
The RO is informed that this issue is not 
before the Board for appellate 
consideration until timely appealed. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


